     Case 2:18-md-02836-RBS-DEM Document 1021-2 Filed 07/31/20 Page 1 of 24 PageID# 21143




       In re
       In re Zetia
             Zetia (Ezetimibe)
                   (Ezetimibe) Antitrust
                               Antitrust Litigation
                                         Litigation
                                 Case No:
                                 Case No: 2:18-md-2836
                                          2:18-md-2836
                   EPP Class
                   EPP Class Certification
                              Certification Hearing:
                                            Hearing:
              Defendants’ Presentation
              Defendants' Presentation on
                                        on Ascertainability
                                           Ascertainability
                                     July 7,
                                     July    2020
                                          7, 2020




ie            Confidential
              Confidential -– Subject
                              Subject to
                                      to Protective
                                         Protective Order
                                                    Order
                                                                                            1
             Case 2:18-md-02836-RBS-DEM Document 1021-2 Filed 07/31/20 Page 2 of 24 PageID# 21144



    EPPs Must
    EP   Must Establish
              Establish That
                        That the Class Is
                             the Class Is Ascertainable
                                          Ascertainable

    • EPPs   agree that
      EPPs agree        “ascertainability” is
                   that "ascertainability" is aa prerequisite
                                                 prerequisite toto the
                                                                    the
      certification of a
      certification of   class in
                       a class in the Fourth Circuit.
                                  the Fourth  Circuit. (EPP
                                                       (EPP Memorandum in
                                                            Memorandum in
      Support of
      Support of Class
                 Class Certification,
                       Certification, Dkt.
                                      Dkt. No. 731, at
                                           No. 731, at 15.)
                                                       15.)


      For a
    • For   class to
          a class to be ascertainable, there
                     be ascertainable; there must
                                              must be
                                                    be an
                                                       an
      “administratively feasible
      "administratively  feasible way'
                                  way” for
                                        for the
                                            the court
                                                court to “readily
                                                      to "readily
I     identify the
      identify     class members
               the class members inin reference
                                      reference to  objective criteria.
                                                 to objective criteria.”
      EQT Prod.
      EQT Prod. Co.
                Co. v. Adair, 764
                    v. Adair, 764 F.3d
                                  F.3d 347,
                                       347, 358 (4th Cir.
                                            358 (4th Cir. 2014).
                                                          2014).


    • AA plaintiff
         plaintiff must   establish ascertainability"by
                   must establish      ascertainability “by aa
      preponderance
      preponderance of   of the evidence,” and
                            the evidence,"          and "atrial
                                                            “a trial court
                                                                       court mustmust
      undertake a
      undertake      rigorous analysis
                   a rigorous  analysis of     of the      evidence to
                                                   the evidence           to determine
                                                                              determine if        if
      the standard is
      the standard    is met.
                         met.” Carrera
                               Carrera v. Bayer Corp.,
                                       v. Bayer Corp., 727
                                                       727 F.3d
                                                           F.3d 300,
                                                                300, 306–07 (3d Cir.
                                                                     306-07 (3d Cir. 2013);
                                                                                     2013); Vista
                                                                                            Vista
      Healthplan, Inc.
      Healthplan, Inc. v. Cephalon, Inc.,
                       v. Cephalon, Inc., 2015 WL 3623005,
                                          2015 WL          at ** 6
                                                  3623005, at      (E.D. Pa.
                                                                 6 (E.D. Pa. June 10, 2015).
                                                                             June 10, 2015).


      In this
    • In      Circuit, aa jolaintiff
         this Circuit,    plaintiff must must "clearly
                                                   “clearly establish
                                                               establish that  that there    is a
                                                                                       there is a
      method
      method by   which class
               by which                membership could
                            class membership                 could be        clearly
                                                                       be clearly
I     ascertained.
      ascertained:” Harris
                     Harris v. Rainey, 299
                            v. Rainey, 299 F.R.D. 486, 495
                                           F.R.D. 486, 495 (W.D.
                                                           (W.D. Va.
                                                                 Va. 2014) (emphasis added).
                                                                     2014) (emphasis added).



                                                                                                       2
          Case 2:18-md-02836-RBS-DEM Document 1021-2 Filed 07/31/20 Page 3 of 24 PageID# 21145



EPPs Must
EP   Must Establish
          Establish That
                    That the Class Is
                         the Class Is Ascertainable
                                      Ascertainable

   A party's
•- A         “assurance” to
     party's "assurance" to the
                            the court
                                court that  it "expects"
                                       that it “expects” to satisfy
                                                         to satisfy
   the requisite elements
   the requisite elements for
                           for class
                               class certification is not
                                     certification is not enough.
                                                          enough.
  Windham
  Windham v. Am. Brands,
          v. Am. Brands, Inc.,
                         Inc., 565
                               565 F.2d
                                   F.2d 59,
                                        59, 70 (4th Cir.
                                            70 (4th Cir. 1977)
                                                         1977) (emphasis
                                                               (emphasis added).
                                                                         added).


• Instead,  it is
  Instead, it        incumbent upon
               is incumbent               upon the  the plaintiff
                                                         plaintiff to          come forward
                                                                         to come         forward
  with a
  with   methodology for
       a methodology               for demonstrating                 ascertainability
                                           demonstrating ascertainability
  “specific to
  "specific to this      case” in
                  this case'       in order
                                        order to       meet this
                                                   to meet               requirement of
                                                               this requirement                 of
  Rule
  Rule 23.
       21 InIn rere Niaspan
                    Niaspan Antitrust
                            Antitrust Litig.,
                                      Litig., 2020 WL 2933824,
                                              2020 WL          at ** (E.D.
                                                      2933824, at    (E.D. Pa.
                                                                           Pa. June
                                                                               June 2,
                                                                                    2, 2020) (emphasis
                                                                                       2020) (emphasis
  added).
  added).


  A plaintiff
• A plaintiff cannot
              cannot meet   its burden
                     meet its   burden by  “merely propos[ing]
                                        by "merely     propps[ing] aa
  method  of ascertaining
  method of   ascertaining aa class
                              class without
                                    without any   evidentiary
                                             any evidentiary
  support
  support that
          that the  method will
                the method        be successful.
                             will be successful.” Carrera,
                                                  Carrera, 727
                                                           727 F.3d at 306;
                                                               F.3d at 306; Vista
                                                                            Vista
  Healthplan, 2015
  Heafthplan,      WL 3623005,
              2015 WL          at ** 6
                      3623005, at      (emphasis added).
                                     6 (emphasis added).


  If identifying
• If identifying class
                  class members
                        members requires
                                  requires the           court to
                                                  the court              “engag[e]
                                                                   to "engag[e]
  in a
  in    detailed review and
      a detailed-review  and analysis'
                             analysis” the
                                       the ascertainability
                                               ascertainability
  requirement
  requirement willwill not
                       not be met. Dykes
                           be met. Dykes v. Portfolio Recovery
                                         v. Portfolio Recovery Assocs.,
                                                               Assocs., LLC,
                                                                        LLC, 2016 WL
                                                                             2016 WL
  346959, at *5
  346959, at    (E.D. Va.
             *5 (E.D. Va. Jan.
                          Jan. 28,
                               28, 2016) (emphasis added)
                                   2016) (emphasis added) (denying
                                                          (denying class
                                                                   class certification).
                                                                         certification).

                                                                                                         3
         Case 2:18-md-02836-RBS-DEM Document 1021-2 Filed 07/31/20 Page 4 of 24 PageID# 21146


              EPPs Have
              EPPs Have Not
                         Not Met
                             Met Their
                                 Their Burden
                                       Burden of
                                               of
                 Establishing Ascertainability
                Establishing  Ascertainability
    • EPPs
       EPPs have  not proffered
             have not proffered an   expert on
                                 an expert  on class notice or
                                               class notice or
      aa PBM
         PBM expert.
              expert.
    • Instead,
       Instead, EPPs rely solely
                EPPs rely solely on
                                 on the following:
                                    the following:

       1. The opinions of Laura
                          Laura R. Craft
                                R. Craft
I
       2.
       2. PBM declarations primarily
          PBM declarations           from other
                           primarily from other litigations
                                                litigations

  • Neither is sufficient
    Neither is sufficient to satisfy EPPs’
                          to satisfy  EPPs' burden of
                                            burden of
    showing by
h showing    by a
                a preponderance
                  preponderance of  of the evidence that
                                       the evidence that all
                                                         all
1 class   members can
    class members   can be
                        be readily   identified.
                            readily identified.

                                                                                                4
        Case 2:18-md-02836-RBS-DEM Document 1021-2 Filed 07/31/20 Page 5 of 24 PageID# 21147


Craft Provides
Craft Provides Only
               Only "Assurances"
                     “Assurances” That
                                   That She
                                         She "Expects"
                                             “Expects” "1
    to
    to be Able to
       be Able to Readily
                  Readily Identify
                          Identify Class
                                   Class Members
                                         Members
   Craft concedes
 • Craft concedes that
                  that what
                       what she
                             she proposes to do
                                 proposes to    is not
                                             do is not "standard
                                                       “standard practice”
                                                                 practice"
   and she
   and she has
           has never
               never done
                     done it
                          it before:
                             before:
         Craft has
         Craft has never "compile[d] every
                   never "compile[d]  every PBM
                                             PBM data source into
                                                 data source      a single
                                                             into a single master
                                                                           master
         database"  before, which
         database" before,  which is
                                  is exactly what she
                                     exactly what she proposes
                                                      proposes to
                                                               to do
                                                                  do here.
                                                                      here.
                                                           5/1/2020
                                                           5/1/2020 Hr’g
                                                                    Hr'g Tr. at 112:12-14,
                                                                         Tr. at 112:12-14, 112:18-24
                                                                                           112:18-24


         “A: Have
         "A: Have II ever
                     ever collected all of
                          collected all of the
                                           the PBM
                                               PBM data
                                                    data necessary
                                                         necessary toto identify all class
                                                                        identify all class
         members
         members in    a pharmaceutical
                    in a pharmaceutical class    action? No,
                                           class action? No, II have
                                                                have not.”
                                                                     not."
                                                                             Craft
                                                                             Craft Dep. at 157:18-20
                                                                                   Dep. at 157:18-20

         Craft acknowledges
         Craft  acknowledges it
                              it is
                                 is not “standard practice
                                    not "standard          to collect
                                                  practice to         all prescription
                                                              collect all prescription
         data  from all
         data from  all PBMs
                        PBMs for
                             for aa particular
                                    particular case.”
                                               case."
                                                                              Craft Rebuttal
                                                                              Craft Rebuttal Decl.
                                                                                             Decl. ¶
                                                                                                   ¶33



   Craft has
 • Craft has not
             not gotten
                 gotten this
                        this data in any
                             data in any other
                                         other case.
                                               case.
        Craft has
        Craft      "never been
              has "never  been involved
                               involved in a case
                                        in a      where all
                                             case where all seven
                                                            seven [of
                                                                  [of the
                                                                      the largest]
                                                                          largest] PBMs
                                                                                   PBMs
        have all
        have  all produced
                  produced their transactional data."
                           their transactional data."
                                                                      5/1/2020
                                                                      5/1/2020 Hr’g
                                                                               Hr'g Tr. at 112:22-24
                                                                                    Tr. at 112:22-24

        “Q: In
        "Q:     any of
             In any    the cases
                    of the cases described
                                  described in   your CV…have
                                              in your            you been
                                                       CV...have you been provided all the
                                                                          provided all the
        data that
        data       you needed
              that you  needed toto actually
                                    actually run
                                             run this
                                                  this exercise?
                                                       exercise?
        A: …[T]he
        A:          answer is
           ...[T]he answer   is no.”
                                no."
                                                                                Craft
                                                                                Craft Dep. at 159:7-12
                                                                                      Dep. at 159:7-12
                                                                                                         5
                                                                                                         5
       Case 2:18-md-02836-RBS-DEM Document 1021-2 Filed 07/31/20 Page 6 of 24 PageID# 21148


    EPPs Have
    EPPs Have Not
              Not Established
                  Established Ascertainability
                               Ascertainability
      With "Evidence
A lk With  “Evidence Specific
                      Specific To
                               To This
                                  This Case"
                                       Case”
  Craft has
• Craft has not
            not obtained
                obtained or
                         or reviewed
                            reviewed PBM
                                     PBM data
                                         data specific
                                              specific to
                                                       to Zetia.
                                                          Zetia.

         Craft
         Craft is "not aware
               is "not aware of any" PBM
                             of any"     data being
                                     PBM data being produced
                                                    produced in
                                                             in this
                                                                this case.
                                                                     case.
                                                                 5/1/2020
                                                                 5/1/2020 Hr’g
                                                                          Hr'g Tr. at 111:15-17
                                                                               Tr. at 111:15-17

         Craft
         Craft has "not looked
               has "not  looked at
                                at any
                                   any PBM data which
                                       PBM data  which is  specific to
                                                        is specific to Zetia and
                                                                       Zetia and
         ezetimibe"
         ezetimibe" in  forming her
                     in forming  her opinions
                                     opinions in
                                              in this
                                                 this case.
                                                      case.
                                                                 5/1/2020
                                                                 5/1/2020 Hr’g
                                                                          Hr'g Tr. at 111:24-25
                                                                               Tr. at 111:24-25


         “I’m not
         "I'm not involved
                  involved in
                           in negotiating
                              negotiating the
                                          the production
                                              production of
                                                         of data” and
                                                            data" and
         “I have
         "I have not
                 not reviewed
                     reviewed data.”
                               data."
                                                                  Craft
                                                                  Craft Dep. at 105:2-3;
                                                                        Dep. at 105:2-3; 73:11-12
                                                                                         73:11-12
                                    i



  Craft concedes
• Craft concedes that
                 that her
                      her methodology
                          methodology can
                                      can be applied in
                                          be applied in any
                                                        any case.
                                                            case.
        “I don't
        "I don’t actually
                 actually need
                          need to see the
                               to see the data
                                          data to
                                               to know
                                                  know the answer to
                                                       the answer    [the] question."
                                                                  to [the] question.”
                                                                         Craft
                                                                         Craft Dep. at 110:19-21
                                                                               Dep. at 110:19-21




  Only one
• Only one PBM
           PBM has
               has provided
                   provided aa declaration
                               declaration specific
                                           specific to
                                                    to Zetia.
                                                       Zetia.

                                                                                                    6
         Case 2:18-md-02836-RBS-DEM Document 1021-2 Filed 07/31/20 Page 7 of 24 PageID# 21149


    EPPs Have
    EPPs  Have Not
               Not Established
                    Established That
                                That Craft's
                                     Craft’s Methodology
                                             Methodology
     For Identifying
     For Identifying Class
                     Class Members
                           Members "Will
                                    “Will Be
                                          Be Successful"
                                              Successful”
    1. EPPs
    1  EPPs do  not know
             do not      how many
                    know how many TPPs
                                  TPPs are in the
                                       are in the
       putative
       putative class.
                class.

   2. EPPs
      EPPs purports
            purports to  rely entirely
                      to rely entirely on
                                       on PBM
                                          PBM data to
                                              data to
IP    identify class
      identify       members.
               class members.

    3. EPPs ignore significant
       EPPs ignore significant obstacles
                               obstacles associated  with
                                          associated with
P      obtaining the
       obtaining the data Craft claims
                     data Craft        to need.
                                claims to need.



P                                                                                               7
       Case 2:18-md-02836-RBS-DEM Document 1021-2 Filed 07/31/20 Page 8 of 24 PageID# 21150


               EPPs Do
               EPPs Do Not
                        Not Know
                            Know How
                                 How Many
                                      Many W
             Putative Class
             Putative Class Members
                            Members There
                                    There Are
                                          Are
  Although she
• Although she cannot identify them,
               cannot identify        Craft posits
                               them, Craft  posits there
                                                       there are are
  “approximately 27,802”
  "approximately         TPPs in
                 27,802" TPPs   in the class. (Craft
                                   the class. (Craft Report
                                                     Report IT
                                                            ¶ 11.)

• But Craft provides
  But Craft provides nono methodology
                          methodology for
                                        for how
                                            how she
                                                she could
                                                    could
  reconcile various estimates
  reconcile various  estimates as
                               as to
                                  to the number of
                                     the number  of TPPs
                                                    TPPs who
                                                         who
  would be
  would     in the
        be in      class:
               the class:
    • EPPs   suggest there
      EPPs suggest   there could
                           could be
                                  be as
                                      as many
                                           many as     40,000 TPPs
                                                  as 40,000           TPPs based
                                                                            based on
                                                                                  on
      aa "proprietary
         “proprietary database.
                      database:"” (EPPs'
                                  (EPPs’ Supp.
                                         Supp. Memo. at 3,
                                               Memo. at    Dkt. No
                                                        3, Dkt. No .. 949.)
                                                                      949.)

      Dr. Hughes
    • Dr.         estimates that
          Hughes estimates       that there
                                       there couldcould be  be as    many as
                                                                 as many     2.2
                                                                          as 2.2
      million TP
      million TPPs.
                 Ps. (Dr.
                     (Dr. Hughes Hearing Slides
                          Hughes Hearing Slides at
                                                at 7,
                                                   7, Dkt.
                                                      Dkt. No.
                                                           No. 940-3.)
                                                               940-3.)

  Ultimately, Craft
• Ultimately, Craft does not know
                    does not  know the identity of
                                   the identity of class
                                                   class
  members
  members oror how
               how many
                    many there  are because
                          there are          she does
                                    because she        not have
                                                 does not  have
  any data
  any data to
           to do
              do this
                 this analysis.
                      analysis.

                                                                                              8
               Case 2:18-md-02836-RBS-DEM Document 1021-2 Filed 07/31/20 Page 9 of 24 PageID# 21151


 Craft Asserts
 Craft    Asserts ThatThat Class
                            Class Members
                                    Members Can    Can Be Be Identified
                                                               Identified
                  Exclusively Through
                  Exclusively    Through PBM  PBM Data Data
   In her
 • In her initial
          initial November 15, 2019
                  November 15, 2019 declaration, Craft asserts
                                    declaration, Craft asserts that
                                                               that four
                                                                    four
    different
    different data sources can
              data sources can be
                               be relied upon to
                                  relied upon    identify class
                                              to identify class members:
                                                                members:
           t1          PBM
                       PBM
                       Data
                        ata                0 2
                                                      TPP
                                                      TPP
                                                      Data
                                                      Dat  ✘                    3
                                                                                3
                                                                                     Pharmacy
                                                                                     Pharmacy
                                                                                       Data
                                                                                       Data     ✘            04
                                                                                                                  Form 5500
                                                                                                                     Data
                                                                                                                     Data
                                                                                                                          0
                                                                                                                                ✘
                                                                            “…[I]t is
                                                                            "...[I]t    worth noting
                                                                                     is worth   noting
                                                                                                             “The Form
                                                                                                             "The  Form 5500
                                                                                                                         5500 data
                                                                                                                               data
                                                                            that the
                                                                            that  the largest
                                                                                        largest retail
                                                                                                 retail
            “There are
            "There  are at
                         at least
                            least three
                                  three institutional sources of
                                        institutional sources of                                             can serve as
                                                                                                             can serve as aa cross-
                                                                                                                             cross-
                                                                            pharmacies
                                                                            pharmacies have  have aa
Initial
Initial     electronic, transaction-specific   data for prescription
            electronic, transaction-specific data for prescription
                                                                            parallel
                                                                            parallel setset of transaction
                                                                                            of transaction
                                                                                                             check  against
                                                                                                             check against
Position    drug  sales: pharmacies,
            drug sales:  pharmacies, PBMs,     and the
                                        PBMs, and  the TPPs…”
                                                       TPPs..."                                              subpoenaed PBM
                                                                                                             subpoenaed    PBM
Position                                                                    records
                                                                            records containing       the
                                                                                        containing the
                                                                                                             data.”
                                                                                                             data."
               Craft
               Craft Decl.
                     Decl. ¶ 15
                           ¶ 15                                             same key
                                                                            same     key elements.”
                                                                                          elements."
                                                                                                             Craft
                                                                                                             Craft Decl.
                                                                                                                   Decl. ¶
                                                                                                                         ¶ 34
                                                                                                                           34
                                                                            Craft
                                                                            Craft Decl.
                                                                                  Decl. ¶ 21
                                                                                          21


                                         “[No] expectation
                                         "[No]                 about
                                                expectation about
                                         whether the
                                         whether   the data   that’s
                                                       data that's          “There is
                                                                            "There   is no
                                                                                        no need to rely
                                                                                           need to  rely
Revised
Revised                                  actually physically in
                                         actually physically    in [the
                                                                    [the    on
                                                                            on pharmacy
                                                                               pharmacy datadata in this
                                                                                                 in this     “…[Form 5500]
                                                                                                             "...[Form 5500] data
                                                                                                                             data
                                         Named
                                         Named Plaintiffs’]
                                                  Plaintiffs'] possession                                    is
                                                                                                             is unnecessary.”
                                                                                                                unnecessary."
Position
Position                                                       possession   case…”
                                                                            case..."
                                         is
                                         is in any way
                                            in any way representative
                                                        representative                                       Craft
                                                                                                             Craft Rebuttal
                                                                                                                   Rebuttal Decl.
                                                                                                                            Decl. ¶ 34
                                                                                                                                    34
                                         of what’s available,
                                         of what's  available, i.e.,
                                                                 i.e.,      Craft
                                                                            Craft Rebuttal
                                                                                  Rebuttal Decl.
                                                                                           Decl. ¶
                                                                                                 ¶10
                                         available from
                                         available        the PBM.”
                                                    from the   PBM."
                                         Craft
                                         Craft Dep. at 149:15-20
                                               Dep. at 149:15-20


     She now
   • She now opines
              opines that    data from
                       that data        PBMs alone
                                  from PBMs  alone is
                                                   is sufficient.
                                                      sufficient.
     Craft testified
   • Craft testified that
                     that she
                           she does
                               does not  “need the
                                     not "need the Form
                                                   Form 5500  5500 data    for
                                                                     data for
     ascertainability at
     ascertainability  at all.
                          all. We
                               We use
                                   use the
                                       the PBM
                                           PBM data   . . . .” (5/1/2020
                                                data ...."     (5/1/2020 Hrig
                                                                         Hr’g Tr.
                                                                              Tr. at
                                                                                  at 104:8-9.)
                                                                                     104:8-9.)                                           9
                                                                                                                                         9

           .                      .
          Case 2:18-md-02836-RBS-DEM Document 1021-2 Filed 07/31/20 Page 10 of 24 PageID#
                                            21152



                 Craft Is
                 Craft Is Not
                          Not An
                              An Expert
                                 Expert on
                                        on PBM
                                           PBM Data
                                               Data
                                                                -i-




o Craft
 1Craft is
        is a
           a lawyer with an
             lawyer with an English
                            English literature
                                    literature degree
                                               degree
                “Q: And
                "Q: And II think we’ve already
                           think we've  already established
                                                 established that   you have
                                                               that you      a JD
                                                                        have a JD
                degree…And     what discipline
                degree...And what   discipline is  your BA
                                                is your  BA in?
                                                            in?
                A: English
                A:          literature if
                   English literature     you call
                                       if you call that a discipline.”
                                                   that a discipline."
                                                                                Craft
                                                                                Craft Dep.  at 20:20-21:2
                                                                                      Dep. at  20:20-21:2
                                                                      5/1/2020 Hr’g Tr.
                                                                      5/1/2020 Hr'g Tr. at 110:20-111:1
                                                                                        at 110:20-111:1
          I--




 2
@_ She has
   She has never
           never been employed by
                 been employed by aa PBM
                                     PBM
                “Q: You
                "Q: You never  worked for
                        never worked  for a
                                          a pharmacy
                                            pharmacy benefit
                                                     benefit manager,
                                                             manager, correct?
                                                                      correct?
                A: That's
                A: That’s true.”
                          true."
                                                                                  Craft
                                                                                  Craft Dep. at 21:8-10
                                                                                        Dep. at 21:8-10
                                                 i                         5/1/2020 Hr’g Tr.
                                                                           5/1/2020 Hr'g Tr. at 111:6-7
                                                                                             at 111:6-7



 3
 3   She has
     She has not
             not published on PBM
                 published on PBM data outside litigation
                                  data outside litigation
                                                                                -pF
                “Q: But
                "Q:       am II correct
                      But am    correct that
                                        that there’s
                                             there's nothing specific to
                                                     nothing specific to PBMs [in the
                                                                         PBMs [in  the book
                                                                                       book
                you published]?
                you   published]?
                A: II believe
                A:            you are
                      believe you  are correct."
                                       correct.”
                                                                                  Craft
                                                                                  Craft Dep. at 35:14-24
                                                                                        Dep. at 35:14-24
                                                                              5/1/2020
                                                                              5/1/2020 HHr’g Tr. at
                                                                                         r'g Tr. at 111:9
                                                                                                    111:9



                                                                                                            10
                                                                                                            10
         Case 2:18-md-02836-RBS-DEM Document 1021-2 Filed 07/31/20 Page 11 of 24 PageID#
                                           21153


 Mr. Dietz
 Mr. Dietz Is
           Is An
              An Expert
                 Expert on
                        on PBM
                           PBM Business
                               Business Practices
                                        Practices

                           Sc.B. in
                        •t Sc.B. in Pharmacy,
                        • Co-founder
                        •
                                    Pharmacy, Duquesne
                           Co-founder of
                                               Duquesne University
                                        of Pharmacy
                           Solutions, LLC
                           Solutions, LLC
                                                        University
                                           Pharmacy Healthcare
                                                     Healthcare                            r
                           Vice President
                        • Vice   President at
                                           at Pharmacy Healthcare
                                              Pharmacy Healthcare
                           Solutions, Inc.
                           Solutions, Inc.
                        • Licensed
                           Licensed pharmacist   (Pennsylvania)
                                     pharmacist (Pennsylvania)
• Member of several
  Member of         industry organizations,
            several industry organizations, including:
                                            including:
   •   National Council
       National Council of
                        of Prescription
                           Prescription Drugs
                                        Drugs Programs
                                              Programs (NCPDP)
                                                       (NCPDP)
   •   National Association
       National Association of
                            of Chain
                               Chain Drug
                                     Drug Stores
                                           Stores (NACDS)
                                                  (NACDS)
   •   National Community
       National Community Pharmacists    Association (NCPA)
                            Pharmacists Association  (NCPA)
   •   Academy of
       Academy  of Managed   Care Pharmacy
                   Managed Care   Pharmacy (AMCP)
                                             (AMCP)
  Extensive experience
• Extensive experience in
                       in PBM
                          PBM contracting,    PBM claims
                                 contracting, PBM  claims
  adjudication, PBM
  adjudication, PBM formulary
                    formulary placement,
                                placement, and
                                             and PBM  invoicing
                                                 PBM invoicing
  and pharmacy
  and pharmacy payments.
                 payments. (Dietz
                           (Dietz Decl.¶3.)
                                  Decl. ¶3.)                                               11
        Case 2:18-md-02836-RBS-DEM Document 1021-2 Filed 07/31/20 Page 12 of 24 PageID#
                                          21154

 Craft Ignores
 Craft Ignores Significant
               Significant Obstacles
                           Obstacles to Identifying
                                     to Identifying
          Class Members
          Class Members Using
                          Using PBM
                                PBM Data
                                     Data
1. Data from
1. Data from the
             the top
                 top 7
                     7 PBMs would not
                       PBMs would not cover
                                      cover all TPPs.
                                            all TPPs.
     E.g.,
   • E.g.,
                (            Dep. at
                             Dep. at 134-35.)
                                     134-35.)

2. EPPs would
2. EPPs would need
              need to
                   to request information from
                      request information from 40+
                                               40+ PBMs.
                                                   PBMs.
     Craft would
   • Craft would require
                   require two        types of
                                two types       files (1)
                                             of files (1) claims
                                                          claims data, and (2)
                                                                 data, and (2) rebate
                                                                               rebate
     data.
     data. (5/1/2020
           (5/1/2020 H
                     Hr’g Tr. at
                      r'g Tr. at 114:11-16.)
                                 114:11-16.)

   • Each PBM has
     Each PBM has different
                  different data retention policies.
                            data retention policies.
     Individual contracts
   • Individual contracts may
                          may preclude
                              preclude or limit disclosure.
                                       or limit disclosure.




                                                                                          12
        Case 2:18-md-02836-RBS-DEM Document 1021-2 Filed 07/31/20 Page 13 of 24 PageID#
                                          21155

 Craft Ignores
 Craft Ignores Significant
               Significant Obstacles
                           Obstacles to Identifying -'
                                     to Identifying
          Class Members
          Class Members Using
                          Using PBM
                                PBM Data
                                     Data
3. Multiple diverse
3. Multiple diverse PBM
                    PBM processing
                        processing platforms would need
                                   platforms would need to
                                                        to
   be
   be harmonized.
      harmonized.
     Even in
   • Even  in harmonizing
              harmonizing aa much
                              much moremore limited
                                                limited set  set ofof non-PBM
                                                                       non-PBM data   data
     Craft made
     Craft  made errors.
                 errors. (Errata
                         (Errata to Craft Rebuttal
                                 to Craft Rebuttal Decl.,
                                                   Decl., Dkt.
                                                          Dkt. No.
                                                               No. 913;
                                                                   913; 5/1/2020 Hr’g Tr. at
                                                                        5/1/2020 Hr'gTr.  at
     92:1-3.)
     92:1-3.)

4. NCPDP
4.         standards do
   NCPDP standards         not eliminate
                        do not eliminate these issues or
                                         these issues or ensure
                                                         ensure
   that
   that data exists to
        data exists    identify class
                    to identify class members.
                                      members.
     As Mr.
   • As     Dietz clarified,
        Mr. Dietz clarified, NCPDP   standards are
                             NCPDP standards    are "for
                                                     “for data
                                                           data transmission”
                                                                transmission"
     they are "not
     they are “not ...
                   ...a  standard for
                       a standard for data storage.” (5/1/2020
                                      data storage." (5/1/2020 Hr’g Tr. at
                                                               Hr'gTr.  at 124:11-17
                                                                           124:11-17
     (emphasis added).)
     (emphasis added).)

5. PBMs are
5. PBMs  are likely
             likely to
                    to resist
                       resist requests  for disclosure
                              requests for             of large
                                            disclosure of large
   amounts  of confidential
   amounts of  confidential claim
                              claim and
                                    and rebate
                                        rebate data  over a
                                                data over    five
                                                           a five
   year period.
   year period.
     Craft acknowledges
   • Craft acknowledges that
                          that there
                                there are
                                        are many
                                             many reasons
                                                        reasons PBMs    would resist
                                                                  PBMs would   resist
     producing
     producing data, including that
               data, including   that "it
                                       “it takes
                                           takes somesome effort"
                                                             effort” and
                                                                     and "they
                                                                         “they prefer
                                                                               prefer
     not to open
     not to open their
                 their books.
                       books."” (5/1/2020
                                (5/1/2020 Hrig
                                           Hr’g Tr.
                                                Tr. at
                                                    at 91:17-18.)
                                                       91:17-18.)
                                                                                               13
                 Case 2:18-md-02836-RBS-DEM Document 1021-2 Filed 07/31/20 Page 14 of 24 PageID#
                                                   21156

Even If
Even If It
        It Exists,
           Exists, Craft
                   Craft Ignores
                         Ignores That
                                 That Obtaining
                                      Obtaining PBM
                                                  PBM
     Data Will
     Data   Will Require
                 Require Substantial
                           Substantial Litigation
                                       Litigation
• Express Scripts vigorously
  Express Scripts vigorously resisted
                             resisted producing data Opana
                                      producing data       ER Antitrust
                                                     Opana ER Antitrust Litigation
                                                                        Litigation
       Case: 1:14-cv-10150 Document              426 Filed: 01.10411.g. Paige 1 of 16 Pagel D *g039



                                 INITE D STATES DISTRICT COURT
                                                                                                        “EPPs essentially
                                                                                                        "EPPs   essentially request
                                                                                                                                 request that
                                                                                                                                           that Express
                                                                                                                                                 Express
                                 NORTHERN DISTRICT OF ILLLNOIS
                                        EASTERN DIVISION                                                Scripts gather
                                                                                                        Scripts  gather andand produce
                                                                                                                                   produce anan inordinate
                                                                                                                                                 inordinate
      IN RE OPANA ER ANITTRUST
      LITIGATION
                                                         MDL No. 1559
                                                         Lek Case NO. 1.21-cv-10150                     amount of
                                                                                                        amount     of data,
                                                                                                                      data, and and perform
                                                                                                                                      perform quasi-expert
                                                                                                                                                  quasi-expert
                                                                                                        services, to   aid EPPs
                                                                                                                             EPPs in in their
                                                                                                                                        their motion
                                                                                                                                               motion for
                                                         Hon. Harry D. Leinemeeber
      THIS DOCUMENT RELATES TO:                                                                         services,   to aid                              for
      Al Actioce
                                                                                                        class
                                                                                                        class certification.
                                                                                                              certification. Express
                                                                                                                                   Express Scripts,   as aa non-
                                                                                                                                             Scripts, as    non-
          NON-PARTY =PRESS SCRIPTS HOLDING COIEPANY'S OPPOSITION IO
              EN-D-PAICOR FLU-NM:FS' MOTION TO COMPEL NON-PARTY                                         party,
                                                                                                        party, has
                                                                                                                has no
                                                                                                                     no obligation
                                                                                                                         obligation to   to undertake    such aa
                                                                                                                                            undertake such
                                                                                                        burden. EPPs
                                                                                                                  EPPs have
                                                                                                                          have not     identified, and
                                                                                                                                                     and
                  =PRESS SCRIPIS IO COFLY WITH PLALVITETS'
                       OCTOBER 12. 2018 DOCITNIEN-F SUBPOENA
                                                                                                        burden.                    not identified,
                                                                                                        Express
                                                                                                        Express Scripts
                                                                                                                  Scripts is  is not  aware of,    any case
                                                                                                                                                       case that
            Non-Parry Espres Sulam Holdina Colopany ("Euprers Sate) oppose; End-Payer

     Plaintiff' rEPPs')   motion ED   compel compliance sinb. a third-party document rubpeem dated
                                                                                                                                  not aware    of, any       that
     October 12, 201S (- Subpoena") in cormeccion with the =deriving action iftF4 °paw ER AmOnss        requires
                                                                                                        requires aa non-party
                                                                                                                     non-party to    to produce
                                                                                                                                        produce reams
                                                                                                                                                    reams ofof
     Lick., No. 1:14-cv-1{1.153 (ND. Ill.) (tercel:weber, I.). The Subpoena dadaZl overtook             sensitive, proprietary
                                                                                                        sensitive,   proprietary client client information
                                                                                                                                                information
                                                                                                        to aid
                                                                                                           aid aa party
                                                                                                                  party inin its
                                                                                                                               its efforts  to ascertain
                                                                                                                                               ascertain class
     categories of clommemi for rte time enod of January I, 206E trough December 31, 2017,

     seeking information, aroma other marten, related ({1.prmicription claims for opiate aedicinim U
                                                                                                        to                         efforts to              class
     to tram Imo:Imam to :were lams            pain CLong-Acting Op io kr!, unch as Opium ER Sava:SUL   members.”
                                                                                                        members." (Br.     at 9
                                                                                                                      (Br. at 9 (emphasis  added).)
                                                                                                                                 (emphasis added).)
     to Compel, En. A.' Ihis Court told deny EPPs- mobilo to compel cm Ewe indepandmi mio.mds,

     each of which is sufficient for denial.




 Express Scripts claimed
 Express Scripts claimed thatthat “EPPs
                                  "EPPs acted in bad
                                        acted in     faith, by
                                                 bad faith,    attempting to
                                                            by attempting   to leverage the
                                                                               leverage the
 burden  of producing
 burden of                voluminous data
            producing voluminous      data responsive  to overly
                                            responsive to overly broad
                                                                  broad and
                                                                         and unreasonable
                                                                              unreasonable
 document
 document requests,
            requests, to to improperly
                            improperly force
                                        force non-party
                                              non-party Express   Scripts into
                                                         Express Scripts  into producing
                                                                                producing aa
 declaration.”
 declaration." (Br. at 15.)
                                                                                                                                                              14
           Case 2:18-md-02836-RBS-DEM Document 1021-2 Filed 07/31/20 Page 15 of 24 PageID#
                                             21157

 The PBM
 The PBM Declarations
         Declarations Do
                      Do Not
                          Not Establish
                              Establish That
                                        That Class
                                             Class
Members Can
Members Can Feasibly
            Feasibly Be
                     Be Identified
                        Identified Using
                                   Using PBM
                                         PBM Data
                                              Data
                                                                 11       1
  Declarations from
• Declarations  from PBM
                      PBM representatives
                            representatives from
                                             from other
                                                   other cases
                                                           cases
  are insufficient to
  are insufficient    meet EPPs’
                   to meet  EPPs' burden  of establishing
                                  burden of  establishing
  ascertainability  with evidence
  ascertainability with  evidence "specific
                                  “specific to
                                            to this
                                               this case.
                                                    case.'” In
                                                            In re
                                                               re Niaspan
                                                                  Niaspan
  Antitrust Litig.,
  Antitrust Litig., 2020 WL 2933824.
                    2020 WL 2933824.

• Nor are they
  Nor are      admissible evidence
          they admissible evidence in
                                   in this
                                      this proceeding:
                                           proceeding:
    “With respect
    "With           to Plaintiff's
           respect to  Plaintiff’s citation
                                   citation to
                                            to aa declaration  in another
                                                  declaration in  another case,
                                                                             case,
    documents   filed in
    documents filed   in other
                         other cases   are of
                                cases are  of no
                                               no assistance
                                                   assistance to
                                                              to Plaintiff,  as the
                                                                  Plaintiff, as the
    Court cannot
    Court          take judicial
           cannot take   judicial notice
                                  notice of  the truth
                                          of the  truth of
                                                        of facts
                                                           facts set
                                                                 set forth
                                                                     forth in
                                                                            in filings
                                                                               filings
    in other
    in other cases.
             cases."”
    Lee v.
    Lee v. City of Los
           City of Los Angeles,
                       Angeles, 250 F.3d 668,
                                250 F.3d 668, 690 (9th Cir.
                                              690 (9th Cir. 2001).
                                                            2001).

  Even if
• Even  if they were, none
           they were,      of them
                      none of them address    whether those
                                    address whether    those
  PBMs
  PBMs have
          have data
               data concerning
                    concerning Zetia
                                Zetia // ezetimibe
                                         ezetimibe for
                                                   for the entire
                                                       the entire
  class
  class period.
        period.
  Even if
• Even  if they
           they did,
                did, EPPs have not
                     EPPs have  not produced
                                    produced declarations  for 3
                                              declarations for 3
  of the
  of the top
         top 7  PBMs, much
              7 PBMs,  much less  from any
                             less from any of
                                           of the smaller PBMs.
                                              the smaller PBMs.
                                                                                             15
           Case 2:18-md-02836-RBS-DEM Document 1021-2 Filed 07/31/20 Page 16 of 24 PageID#
                                             21158

EPPs’ Multiple
EPPs' Multiple Class
               Class Exclusions
                     Exclusions Require
                                Require "Detailed
                                        “Detailed
Review and
Review and Analysis"
           Analysis” to  Assess Class
                      to Assess Class Membership
                                      Membership
• EPPs’ class definition
  EPPs' class definition has 11 exclusions.
                         has 11 exclusions. Among
                                            Among them
                                                  them are:
                                                       are: 1.7
     • Federal/state government plans except cities, towns,
       municipalities, or counties with self-funded plans.
                                                    plans.
     • Fully-insured insurance plans.
                                plans.
     • Plans
       Plans that
             that used Optum
                        Optum as
                               as their PBM.
     • Emblem Part D Plans.
• EPPs  offer no
  EPPs offer   no evidence
                  evidence that
                           that the PBM data
                                the PBM        Craft surmises
                                          data Craft surmises
  exists will
  exists will allow
              allow these exclusions to
                    these exclusions to be
                                        be applied and Craft
                                           applied and Craft
  provides  no methodology
  provides no   methodology toto apply
                                 apply those exclusions.
                                       those exclusions.
  Applying such
• Applying such exclusions
                 exclusions requires
                                   requires aa "complicated
                                                     “complicated and       and
  individualized
  individualized process”
                 process" that that renders
                                        renders the   the class
                                                           class not not
  ascertainable.
  ascertainable. See
                 See Spotswood
                     Spotswood v. Hertz Corp.,
                               v. Hertz Corp., 2019 WL 498822
                                               2019 WL 498822 at
                                                              at *6
                                                                 *6 (D.
                                                                    (D. Md. Feb. 7,
                                                                        Md. Feb. 7, 2019);
                                                                                    2019); Vista
                                                                                           Vista
  Healthplan, 2015
  Healthplan,      WL 3623005,
              2015 WL          at *11.
                      3623005, at *11.

• Even if it is theoretically possible,
                              possible, this individualized process
                                        this individualized     process
  needed
  needed toto apply
               apply these
                     these exclusions and
                                        and identify class members "would    “would
  be prohibitively expensive and thus infeasible."
                                          infeasible.” in
                                                       In re
                                                          re Niaspan
                                                             Niaspan Antitrust
                                                                     Antitrust Litig.,
                                                                               Litig.,
  2020 WL 2933824
  2020 WL         (estimating that
          2933824 (estimating that process identified by
                                   process identified by EPPs could cost
                                                         EPPs could cost up
                                                                         up to
                                                                            to $18 million).
                                                                               $18 million).
                                                                                               16
           Case 2:18-md-02836-RBS-DEM Document 1021-2 Filed 07/31/20 Page 17 of 24 PageID#
                                             21159

Craft Ignores
Craft Ignores the
              the Complexity
                  Complexity and
                             and Individual
                                 Individual Analysis
                                            Analysis
       Needed to
       Needed     Exclude Non-Class
               to Exclude Non-Class Members
                                    Members
    More
    More than   10,000 government
                       government plans    may meet
                                               meet the
                                                      the proposed
                                                          proposed class
0
1
          than 10,000
    definition and each
    definition and each will
                        will need
                             need to
                                     plans may
                                  to be individually analyzed.
                                     be individually analyzed. (Dietz
                                                                       class
                                                               (Dietz Decl.¶78.)
                                                                      Decl. ¶ 78.)

      Craft fails
    • Craft fails to
                  to acknowledge
                     acknowledge that
                                    that she will need
                                         she will need to
                                                       to analyze each one
                                                          analyze each      in order
                                                                       one in  order to
                                                                                     to exclude
                                                                                        exclude
      federal and
      federal       state entities
              and state   entities and
                                   and include
                                       include local
                                               local and municipality entities.
                                                     and municipality entities.
      Craft admits
    • Craft admits that
                   that this
                        this analysis cannot be
                             analysis cannot be done
                                                  done based
                                                          based onon plan
                                                                       plan names,
                                                                            names, so
                                                                                   so one
                                                                                      one would need
                                                                                          would need
      to "separately
      to “separately ask”
                     ask" the
                          the PBMs
                              PBMs toto create
                                        create aa file.
                                                  file. (Craft
                                                        (Craft Dep.
                                                               Dep. at
                                                                    at 165-166.)
                                                                       165-166.)


    There are
    There   are more  than 10,000
                more than  10,000 plans  where the
                                  plans where      funding type
                                               the funding type (self-funded
                                                                (self-funded
2
2
    vs. fully
    vs. fully insured)
              insured) cannot
                       cannot be easily determined
                              be easily             from PBM
                                        determined from  PBM data.
                                                              data. (Dietz
                                                                    (Dietz Decl. ¶
                                                                           Dec1.11
    66.)
    66.)
      Craft admits
    • Craft admits that    PBM data
                    that PBM            is not
                                   data is not "required"
                                               “required” to
                                                          to identify
                                                             identify whether
                                                                      whether aa plan
                                                                                 plan is fully
                                                                                      is fully
      insured. (Craft
      insured. (Craft Dep.
                      Dep. at
                           at 193.)
                              193.)

    • Instead, Craft initially
      Instead, Craft initially stated
                               stated that
                                      that plan funding can
                                           plan funding can be determined by
                                                            be determined    “health plan
                                                                          by "health plan IDs"
                                                                                          IDs”
      and “group IDs"
      and "group IDs” available   on pharmacy
                       available on   pharmacy IDID cards.
                                                    cards.
      Her new
    • Her new reliance
               reliance on
                         on BIN/IIN
                            BIN/IIN and
                                    and PCN  numbers from
                                        PCN numbers    from the
                                                             the NCPDP
                                                                 NCPDP guidelines
                                                                         guidelines does
                                                                                    does not
                                                                                         not
      allow her to
      allow her to distinguish
                   distinguish between
                               between plans  with different
                                        plans with           funding arrangements.
                                                   different funding arrangements.

3
3
    There are
    There are more
              more than
                   than 4,000
                        4,000 mixed-funded
                                mixed-funded plans       for which
                                                   plans for which Craft's
                                                                   Craft’s
    opinion does
    opinion does not account. (Dietz
                 not account. (Dietz Decl.
                                     Decl. IT
                                           ¶ 60.)
                                              60.)

                                                                                                   17
            Case 2:18-md-02836-RBS-DEM Document 1021-2 Filed 07/31/20 Page 18 of 24 PageID#
                                              21160

Craft Ignores
Craft Ignores the
              the Complexity
                  Complexity and
                             and Individual
                                 Individual Analysis
                                            Analysis
       Needed to
       Needed     Exclude Non-Class
               to Exclude Non-Class Members
                                    Members
 4
 4    OptumRx’s   acquisition of
      OptumRx's acquisition   of multiple
                                 multiple PBMs
                                           PBMs during
                                                    during the    the proposed
                                                                         proposed class
                                                                                  class
      period requires individual
      period requires individual analysis.
                                 analysis. (Hughes
                                           (Hughes Supp.
                                                   Supp. Decl.
                                                         Decl. IT
                                                               ¶ 20,  Fig. 1.)
                                                                  20, Fig. 1.)

        The carve-out
      • The           of Optum
            carve-out of Optum TPPs
                                  TPPs injects
                                       injects questions
                                               questions as  to whether
                                                         as to  whether clients
                                                                        clients of  of the
                                                                                        the entities
                                                                                            entities
        acquired
        acquired by Optum (e.g.,
                 by Optum  (e.g.,                         )) are
                                                             are excluded.
                                                                 excluded. (id.
                                                                           (Id. ir
                                                                                ¶ 20.)
                                                                                   20.)

        This exclusion
      • This exclusion requires
                       requires highly
                                highly individualized
                                       individualized analysis of multiple
                                                      analysis of multiple data sources in
                                                                           data sources  in order
                                                                                            order
        to identify
        to identify which
                    which TPPs
                          TPPs had
                               had Optum
                                    Optum as   their PBM
                                            as their PBM and  for what
                                                         and for  what time
                                                                        time periods. (►a.)
                                                                             periods. (Id.)
      • Craft’s only response
        Craft's only  response isis that
                                    that the    identity of
                                           the identity     of the
                                                               the PBM
                                                                     PBM is is an  “indelible field
                                                                                an "indelible field in the data”
                                                                                                    in the data"
        but
        but she
            she cites
                 cites nothing  for that
                        nothing for  that proposition
                                            proposition and  and itit is not among
                                                                      is not           the NCPDP
                                                                               among the             fields she
                                                                                           NCPDP fields     she
        identifies as
        identifies  as standard.
                       standard. (Craft   Supp. Decl.
                                   (Craft Supp.       ¶ 38;
                                                Decl. ¶     Craft Decl.
                                                        38; Craft Decl. ¶
                                                                        ¶ 27.)
                                                                          27.)



 5    Emblem’s
      Emblem's partnership   with the
                partnership with   the City
                                       City of
                                            of New  York requires
                                               New York    requires detaileddetailed
      analysis with respect
      analysis with         to class
                    respect to class membership
                                     membership (Hughes   Supp. Decl.
                                                  (Hughes Supp. Decl. IT
                                                                      ¶ 22.)
                                                                         22.)

     • In
       In light of the
          light of the proposed
                       proposed exclusion   of Emblem,
                                  exclusion of          complex individualized
                                               Emblem, complex   individualized analysis  would
                                                                                analysis would
       need
       need toto be
                 be undertaken
                    undertaken toto determine  if TPPs
                                    determine if  TPPs that
                                                       that switched
                                                            switched to
                                                                     to Emblem
                                                                        Emblem asas aa result
                                                                                       result of
                                                                                              of
       this partnership are
       this partnership   are included or excluded
                              included or           from the
                                          excluded from  the class
                                                             class and for what
                                                                   and for what time
                                                                                time period.    (►a.)
                                                                                       period. (Id.)
     • Craft
       Craft claims
             claims that
                    that she
                          she can perform this
                              can perform  this analysis
                                                analysis by
                                                         by aa "straightforward
                                                               “straightforward datadata query,
                                                                                           query,"” but
                                                                                                      but
       does
       does not  identify the
             not identify the data to be
                              data to be queried
                                         queried or  whether it
                                                  or whether    it is
                                                                   is available.
                                                                      available. (Craft Supp. Decl.
                                                                                 (Craft Supp.       ¶ 39.)
                                                                                              Decl. ¶ 39.)


                                                                                                                   18
         Case 2:18-md-02836-RBS-DEM Document 1021-2 Filed 07/31/20 Page 19 of 24 PageID#
                                           21161


              Niaspan: Background
              Niaspan: Background and
                                  and HoldingW
                                      Holding
                                     I-                      lir       IF
                                                                                           1
• EPPs sought certification
  EPPs sought               of a
              certification of a class in reverse
                                 class in reverse
  payment
  payment case involving Niaspan.
          case involving  Niaspan.
   • EPPs’ Experts: Myron
     EPPs' Experts:         Winkelman (PBM);
                     Myron Winkelman     (PBM); Eric
                                                Eric Miller
                                                     Miller
     (notice administration);
     (notice                  Laura Craft
             administration); Laura Craft (pharmaceutical
                                          (pharmaceutical
     industry data).
     industry data).
     Defendants’ Expert:
   • Defendants' Expert: Donald
                         Donald Dietz
                                Dietz (PBM
                                      (PBM and
                                           and
     pharmacy industry and
     pharmacy industry and data).
                           data).
  The court
• The       concluded that
      court concluded    that "EPPs
                              “EPPs have   failed to
                                      have failed to carry
                                                     carry
  their
  their burden of showing
        burden of showing a    reliable and
                            a reliable  and
  administratively feasible mechanism
  administratively feasible  mechanism forfor identifying
                                               identifying
  class members by
  class members   by aa preponderance
                        preponderance of of the  evidence.”
                                            the evidence."
 In re
 In re Niaspan
       Niaspan Antitrust
               Antitrust Litig.,
                         Litig., 2020 WL 2933824.
                                 2020 WL 2933824.

                                                                                           19
         Case 2:18-md-02836-RBS-DEM Document 1021-2 Filed 07/31/20 Page 20 of 24 PageID#
                                           21162


                Niaspan: The
                Niaspan: The Court's
                             Court’s Reasoning
                                     Reasoning 41.                                         °11111

•- EPPs faced an
   EPPs faced     “uphill battle”
              an "uphill          given their
                          battle" given       “complex class
                                        their "complex class definition
                                                             definition
   with multiple
   with multiple exclusions."
                 exclusions.”
  Craft’s assertion
• Craft's assertion that     she could
                       that she         “merge the
                                  could "merge  the data    from various
                                                      data from   various
  sources, identify
  sources, identify andand eliminate
                             eliminate data errors, transform
                                       data errors,  transform thethe data
                                                                       data to
                                                                            to
  standardize fields,
  standardize    fields, eliminate
                         eliminate duplicates,
                                    duplicates, and   compile aa list
                                                and compile            of
                                                                  list of
  reflecting aa list
  reflecting         of class
                list of        members”:
                        class members":
      “[D]oes not
    • "[D]oes  not offer
                    offer aa methodology specific to
                             methodology specific to this
                                                     this case.
                                                          case."”
    • Does  not permit
      Does not  permit defendants to "meaningfully
                       defendants to “meaningfully test
                                                   test the
                                                        the reliability
                                                            reliability of
                                                                        of
      EPPs’
      EPPs' proposed
            proposed method  of identifying
                      method of identifying class
                                            class members.
                                                  members."”
• Instead, Craft provided
  Instead, Craft            “mere assurances"
                  provided "mere  assurances” and  “ipse dixit"
                                               and "ipse dixit” that are
                                                                that are
  insufficient "to
  insufficient “to prevail under a
                   prevail under   rigorous ascertainability
                                 a rigorous ascertainability analysis.
                                                              analysis."”
  Such an
• Such   an "ad
            “ad hoc
                hoc approach
                    approach to   applying class
                               to applying       exclusions and
                                           class exclusions and the
                                                                the lack
                                                                    lack
  of aa comprehensive
  of                    methodology for
        comprehensive methodology      for systematically
                                           systematically applying
                                                          applying
  exclusions” does
  exclusions"        not satisfy
                does not satisfy Rule
                                 Rule 23.
                                      23.
  Even if
• Even if Craft's
          Craft’s methodology
                  methodology were
                              were "technically
                                   “technically possible”
                                                possible" the
                                                          the court
                                                              court
  was "ccricerned...EPFs
  was “concerned…EPPs’ proposed
                          proposed methodology
                                   methodology would
                                                 would be
                                                        be
  prohibitively expensive.”
  prohibitively expensive.'
                                                                                                20
      Case 2:18-md-02836-RBS-DEM Document 1021-2 Filed 07/31/20 Page 21 of 24 PageID#
                                        21163

                  EPPs’ Proposed
                  EPPs' Proposed Class
                                 Class is
                                       is
             Even More Complex
              yen More  Complex Than
                                Than Niaspan
                                      Niaspan
                                 Zetia
                                 Zetia                                  Niaspan
                                                                        Niaspan
                                                                             .1-

Proposed
Proposed
  Class
  Class
              Ma                           Third Party
                                           Third Party Payors
                                                       Payors (TPPs)
                                                              (TPPs)

Members
Members                                                             Individual
                                                                    Individual consumers
                                                                               consumers


                                     Federal and state
                                     Federal and state government
                                                       government entities
                                                                  entities

                                           Fully
                                           Fully insured health plans
                                                 insured health plans




Proposed
Proposed
              NI     Optum
                     Optum Health
                           Health Part
                                  Part D
                                       D plans
                                         plans
                                                      PBMs
                                                      PBMs

                                                             Brand-only
                                                             Brand-only purchasers after Sep.
                                                                        purchasers after Sep. 2013
                                                                                              2013
  Class
  Class
Exclusions
Exclusion              Silverscript
                       Silverscript Part
                                    Part D
                                         D plans
                                           plans                        Flat
                                                                        Flat co-payers
                                                                             co-payers

                 Humana
                 Humana Part
                        Part D
                             D        Emblem
                                      Emblem Part
                                             Part D
                                                  D

                  Optum
                  Optum Health
                        Health Managed
                               Managed Care
                                       Care Plans
                                            Plans

                     TPPs with
                     TPPs with OptumRx as PBM
                               OptumRx as PBM
                                                                                                     21
                                                                                                     21
          Case 2:18-md-02836-RBS-DEM Document 1021-2 Filed 07/31/20 Page 22 of 24 PageID#
                                            21164

                 EPPs’ Ascertainability
                 EPPs' Ascertainability Evidence
                                        Evidence
                  Is Even
                  Is Even Weaker
                          Weaker Than
                                 Than Niaspan
                                        Niaspan

    • No PBM or
      No PBM or notice
                notice expert
                       expert proffered.
                              proffered.

    • No evidence concerning
      No evidence  concerning use
                              use of
                                  of pharmacy
                                     pharmacy data or
                                              data or
I     TPP data
      TPP data to supplement PBM
               to supplement  PBM data.
                                   data.
I
    • Only
      Only one
           one Zetia-specific
               Zetia-specific PBM
                              PBM declaration.
                                  declaration.

r
r                                                                                           22
          Case 2:18-md-02836-RBS-DEM Document 1021-2 Filed 07/31/20 Page 23 of 24 PageID#
                                            21165

Craft’s Methodology
Craft's Methodology Suffers
                    Suffers From
                            From The
                                  The Same
                                       Same Flaws
                                             Flaws
      That Doomed
      That Doomed The
                  The EPP
                       EPP Class
                            Class In
                                  In Niaspan
                                     Niaspan

                     “If this
                     "If this data
                              data is
                                   is obtained
                                      obtained from
                                                from multiple
                                                      multiple PBMs
                                                               PBMs through   subpoenas, OnPoint
                                                                     through subpoenas,                 would
                                                                                            OnPoint would         11
                     be  able to
                     be able   to merge
                                  merge the
                                          the data,
                                              data, identify  and eliminate
                                                     identify and             data errors,
                                                                   eliminate data   errors, transform
                                                                                              transform the the
                     data
                     data to   standardize fields,
                            to standardize   fields, eliminate
                                                     eliminate duplicates
                                                                duplicates (if  any), and
                                                                            (if any), and compile
                                                                                            compile a  a list
                                                                                                          list
  Zetia
  Zetia              reflecting
                     reflecting the
                                  the identities  of the
                                       identities of the Class
                                                         Class members
                                                               members contained
                                                                          contained in in the
                                                                                          the data…     This
                                                                                                data... This
                     process
                     process isis manageable   and can
                                  manageable and   can be
                                                        be carried
                                                           carried out
                                                                   out programmatically,
                                                                       programmatically, despite
                                                                                            despite the
                                                                                                      the fact
                                                                                                           fact
                     that  the data
                     that the        would be
                               data would   be obtained
                                               obtained from
                                                         from multiple  sources.” (Craft
                                                               multiple sources." (Craft Declaration,
                                                                                         Declaration, ¶ 6,
                                                                                                        6,
                     emphasis added)
                     emphasis added)



                     “Craft’s six-step
                     "Craft's six-step methodology
                                       methodology that
                                                      that ‘OnPoint   would be
                                                            `OnPoint would         able to
                                                                                be able to merge
                                                                                           merge the
                                                                                                   the data
                                                                                                         data
                     from  the various
                     from the    various sources,
                                         sources, identify    and eliminate
                                                    identify and                data errors,
                                                                   eliminate data             transform the
                                                                                     errors, transform      the
                     data
                     data to  standardize the
                          to standardize    the fields,
                                                 fields, eliminate
                                                         eliminate duplicates,
                                                                     duplicates, andand compile
                                                                                        compile a a list
                                                                                                    list
 Niaspan
 Niaspan             reflecting   the identities
                     reflecting the   identities of  the class
                                                  of the class members
                                                                members contained
                                                                             contained inin the
                                                                                            the data,’…
                                                                                                data,'... does
                                                                                                          does
                     not
                     not offer
                         offer aa methodology
                                  methodology ‘specific
                                                `specific to
                                                          to this
                                                             this case.’”
                                                                  case." In
                                                                          In re
                                                                             re Niaspan Antitrust Litig.,
                                                                                Niaspan Antitrust Litig., 2020
                                                                                                           2020
                     WL
                     WL 2933824
                         2933824 (internal
                                    (internal citations
                                              citations omitted,
                                                         omitted, emphasis     added)
                                                                   emphasis added)


“Without more
"Without            information about
           more information       about the
                                          the process
                                               process through  which Craft
                                                        through which Craft claims  she will
                                                                            claims she  will
‘compile
`compile aa list
            list reflecting
                 reflecting the
                            the identities
                                identities of the class
                                           of the class members,’
                                                        members,' defendants   lack the
                                                                  defendants lack    the ability
                                                                                         ability
to meaningfully
to meaningfully test test the
                          the reliability of EPPs’
                              reliability of EPPs' proposed
                                                    proposed method
                                                              method ofof identifying
                                                                          identifying class
                                                                                       class
members.”
members." In  In re
                  re Niaspan  Antitrust Litig.,
                     Niaspan Antitrust  Litig., 2020 WL 2933824
                                                2020 WL   2933824 (internal
                                                                  (internal citations
                                                                            citations omitted,
                                                                                      omitted,
emphasis   added)
emphasis added)
                                                                                                                  23
                                                                                                                  23

                                          ■
          Case 2:18-md-02836-RBS-DEM Document 1021-2 Filed 07/31/20 Page 24 of 24 PageID#
                                            21166

None of
None of the
        the Cases
            Cases EPPs
                  EPPs Cite
                        Cite Have
                             Have Found
                                  Found Ascertainability
                                        Ascertainability
      Based on
      Based  on Craft's
                Craft’s Opinions
                        Opinions or
                                 or Methodology
                                    Methodology
Case                             PBM Expert
                                 PBM Expert           Data Sources
                                                      Data Sources Relied
                                                                   Relied Upon
                                                                          Upon
In re
In    Suboxone Antitrust
   re Suboxone   Antitrust       Myron
                                 Myron                ••   Top 6
                                                           Top 6 PBMs
                                                                 PBMs
Litigation (E.D.
Litigation (E.D. Pa.)
                 Pa.)            Winkelman
                                 Winkelman            ••   Largest 10 TPPs
                                                           Largest 10 TPPs
                                                      ••   Top 10
                                                           Top 10 chain  store pharmacies
                                                                   chain store pharmacies
                                                      ••   Top 5
                                                           Top   mail order
                                                               5 mail order pharmacies
                                                                             pharmacies
In re
In re Loestrin
      Loestrin 24
               24 FE
                   FE            Myron
                                 Myron                   PBMs
                                                      •• PBMs
Antitrust Litigation
Antitrust             (D.R.I.)
          Litigation (D.R.I.)    Winkelman
                                 Winkelman               State insurance
                                                      •• State insurance commissioners
                                                                         commissioners
                                                         IRS Form
                                                      •• IRS Form 5500s
                                                                   5500s
In re
In    Solodyn Antitrust
   re Solodyn  Antitrust         Paul DeBree
                                 Paul DeBree             Multiple data
                                                      •• Multiple      sources
                                                                  data sources
Litigation (D.
Litigation (D. Mass.)
               Mass.)
In re
In re Nexium
      Nexium Antitrust
               Antitrust
                                            Court did not
                                            Court did not analyze
                                                          analyze ascertainability.
                                                                  ascertainability.
Litigation (D.
Litigation (D. Mass.)
               Mass.)

In re
In re Lidoderm   Antitrust
      Lidoderm Antitrust              In the
                                      In     Ninth Circuit,
                                         the Ninth Circuit, “ascertainability
                                                            "ascertainability .. .. .. is
                                                                                       is not
                                                                                          not a
                                                                                              a
Litigation (N.D.
Litigation (N.D. Cal.)
                 Cal.)                          requirement under
                                                requirement   under Rule
                                                                     Rule 23."
                                                                          23.”

In re
In re Restasis
      Restasis Antitrust
               Antitrust              Applied the
                                      Applied     Second Circuit’s
                                              the Second Circuit's “modest
                                                                   "modest threshold”
                                                                            threshold"
Litigation (E.D.N.Y.)
Litigation (E.D.N.Y.)                      standard, which
                                           standard,        is inapplicable
                                                     which is  inapplicable here.
                                                                            here.
                                                                                                  24
